Citation Nr: 1219690	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  06-36 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for papillary renal cell carcinoma, status post partial nephrectomy of the left kidney, to include as being secondary to chemical dioxin exposure.  

2.  Entitlement to service connection for hypertension, to include as secondary to chemical dioxin exposure.


(The issue of whether new and material evidence has been received sufficient to reopen the appellant's claim for entitlement to service connection or coronary artery disease, to include as being secondary to the appellant's service-connected posttraumatic stress disorder (PTSD), as well as the issue of entitlement to a total disability evaluation based on individual unemployability due to the appellant's service-connected disabilities (TDIU) are discussed in a separate action issued concurrently by the Board.)



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant was on active duty in the United States Army from July 1969 to January 1972.  This service included a tour-of-duty in the Republic of South Vietnam.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from rating decisions of January 2005 and September 2006, of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Subsequently, the appellant proffered testimony before the undersigned Veterans Law Judge (VLJ) via a videoconference hearing in February 2010.  A transcript of that hearing was prepared and has been included in the claims folder for review.

After the hearing, the claim was forwarded to the Board for review.  At that time, the issues that were noted on appeal included the following:

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension, to include as secondary to herbicide exposure. 

2.  Entitlement to service connection for papillary renal cell carcinoma, status post partial nephrectomy of the left kidney, to include as secondary to herbicide exposure. 

3.  Entitlement to total disability based on unemployability (TDIU). 

4.  Entitlement to an effective date prior to September 17, 2008 for special monthly pension by reason of being housebound. 

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for coronary artery disease, to include as secondary to posttraumatic stress disorder (PTSD). 

Following a review of the claims, the Board issued a Decision/Remand in April 2010.  The Board found that the appellant had submitted new and material evidence with respect to his claim involving hypertension and, as such, the Board reopened the claim.  The issues involving hypertension and renal carcinoma were then remanded to the RO via the Appeals Management Center (AMC), in Washington, DC, for the purpose of obtaining additional medical evidence.  With respect to the remaining three issues, the Board found that the appellant had submitted a notice of disagreement with respect to the issues but that the RO had not provided a statement of the case in response to that disagreement.  Hence, the three issues were remanded in accordance with Manlincon v. West, 12 Vet. App. 238 (1999).  

The record reflects that the appellant subsequently perfected his appeal with respect to the issues of:  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for coronary artery disease, to include as secondary to posttraumatic stress disorder (PTSD), and entitlement to a total disability evaluation based on individual unemployability due to the appellant's service-connected disability(ies) (TDIU).  As the appellant has not proffered testimony before the Board on those two issues, and since he has not requested to do so, and because those two issues have only been recently perfected, a separate docket number has been assigned for the issues.  Moreover, a separate Board action, issued in conjunction with this action, has been issued on those specific issues.  

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and this issue is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant's service records confirm that he had service in the Republic of South Vietnam where he may have been exposed to chemical dioxins.  

2.  The appellant has been diagnosed as suffering from the residuals of papillary renal cell carcinoma, status post partial nephrectomy of the left kidney.

3.  Two VA doctors have opined that the appellant's papillary renal cell carcinoma and the nephrectomy that was performed as result of that cancer, was caused by or the result of the appellant's exposure to chemical dioxins while he was on active duty.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, his papillary renal cell carcinoma, status post partial nephrectomy of the left kidney, was caused by or the result of in-service chemical dioxin exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable rating decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  The Board finds that VA has substantially satisfied the duties to notify and assist, as required by the VCAA.  The record indicates that the appellant was provided notice letters over the long course of this appeal.  The initial letter was sent in June 2006 and there have been subsequent letters issued by the VA to the appellant since that time.  These letters informed the appellant that VA would assist him in obtaining any documents that it was made aware thereof that would assist in the decision-making process of the claim.  He was further told that he could proffer any documents or statements in support of his claim, and that all items would be considered when a decision on the merits of his claims was made.  In addition, he was also informed how a disability rating is determined and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2011) (harmless error).  In view of the foregoing, the Board finds that the appellant was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

VA also fulfilled its duty to assist.  In this instance, VA obtained the appellant's available medical treatment records, including requesting any treatment records from the facilities the appellant had been treated, and those other records that VA was made aware thereof.  It is specifically noted that there was a question as to whether the appellant was receiving benefits from the Social Security Administration (SSA).  The SSA was contacted and the VA was informed that it had no records for the service member.  Given the foregoing, the Board finds that VA has substantially complied with the duty to procure the necessary medical and other records. 

Additionally, VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  In this respect, and in conjunction with the Board's April 2010 Decision/Remand, the appellant did undergo a VA Genitourinary Examination in July 2010.  The results of that examination have been included in the claims folder for review.  The report involved a review of the claims folder, the appellant's available medical treatment records, an interview with the appellant, and the results of actual examinations of the appellant.  Therefore, the Board finds that the report is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the appellant's claims. 

Moreover, upon reviewing the development that has occurred since July 2010, the Board also finds there has been substantial compliance with its remand instructions.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall [v. West, 11 Vet. App. 268 (1998)], violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The record indicates that the AMC was asked to have the appellant examined and an opinion be obtained concerning the issue now on appeal.  Such an examination was accomplished and the results of that examination were forwarded to the AMC for review.  The AMC was also tasked into obtaining any medical records that were not previously located in the claims folder.  These records have been and have also been included in the claims folder for review.  The AMC then issued a Supplemental Statement of the Case after reviewing the results of the information obtained.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of the Board's April 2010 Decision/Remand directives.  See Stegall, supra. Therefore, in light of the foregoing, the Board will proceed to review and decide the claims based on the evidence that is currently of record. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the appellant is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The appellant has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the appellant has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected. 

II.  The Merits of the Claims

The appellant contends that when he was stationed in Vietnam, he was constantly and continuously exposed to chemical dioxins, i.e., Agent Orange.  He avers that as a result of that exposure, he developed papillary renal cell carcinoma.  As a result of this cancer, he underwent surgery to remove apportion of his left kidney.  The appellant maintains that "but for" his exposure, he would have never developed the cancer that lead to the surgery, and therefore asks that service connection be granted for this disorder.  

A.  Governing Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2011).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Moreover, service connection may also be granted for disability that is proximately due to, the result of, or aggravated by, a service-connected disability.  38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995).  The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  

In addition, a service member who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed to herbicides during that service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307 (2011).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, presumptive service connection for numerous diseases will be established even though there is no record of such disease during service, provided that the disease is are manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (2011). 

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

B.  Discussion

As indicated above, the appellant's VA medical treatment records from 2004 to the present have been obtained and included in claims folder for review.  These records do show treatment for the appellant's papillary renal cell carcinoma.  Those same records also indicate that as a part of the appellant's treatment for his cancer, a partial nephrectomy of the left kidney was performed.  Yet, these treatment records are negative for an opinion concerning the etiology of the appellant's carcinoma.

In conjunction with his claim for benefits, the appellant underwent a VA Genitourinary Examination in July 2010.  The examiner reviewed the appellant's history along with his medical treatment records, and then examined the appellant.  Upon completion of the exam, the doctor opined the following:

[The veteran's] renal cell carcinoma is at least as likely as not related to his service and exposure to herbicides/chemicals during Vietnam.  There have been no studies to prove this relationship in humans, but a number of potential etiological factors have been identified in animal models, including viruses, lead compounds, and more than 100 chemicals such as aromatic hydrocarbons.  Therefore, a causative relationship between his chemical exposure and the development of papillary renal cell carcinoma cannot be ruled out.

As stated, the opinion was signed by the examining physician.  It was also countersigned by a second physician - a VA doctor of urology.  The Board notes that there are no other medical opinions of record that would either support, or refute, either the two VA doctors' opinion or would add to the statements made by the VA examiner.

As reported above, service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, a service member must show that he or she served in the Republic of Vietnam during the Vietnam War era.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6) (2011).  The service records show that the appellant was awarded the Vietnam Campaign Medal, the Vietnam Service Medal, and the National Defense Service Medal.  The appellant's discharge report, the DD 214, specifically notes that the appellant "served in Vietnam from 14Dec69 - 2Nov70."  Because the appellant served in Vietnam, exposure to chemical dioxins will be conceded.  

Second, the service member must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e) (2011).  Brock v. Brown, 10 Vet. App. 155, 162 (1997).  In this instance, the appellant has been diagnosed with and treated for papillary renal cell carcinoma.  Unfortunately, this type of carcinoma is not a cancer for which presumptive service connection has been recognized pursuant to 38 C.F.R. § 3.309(e) (2011).  Yet, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a service member from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Court has specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).  In order to prevail on a direct basis the appellant would have to provide competent medical evidence which relates the appellant's cancer to the chemical dioxins he was exposed to while he was on active duty in Vietnam.  

The Board notes that the appellant's cancer was not shown to have begun while he was still in the US Army.  He developed the cancer nearly many years after his release from active duty, and medical evidence has been presented by the appellant linking his carcinoma with his exposure to Agent Orange while he was stationed in Vietnam.

With regard to specific evidence, the Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997). 

In this instance, the VA examiner had reviewed the claims folder and had examined the appellant.  More importantly, the examiner sought confirmation of his analysis of the medical evidence and obtained a secondary signature by a doctor on his report.  Additionally, the examiner who wrote the opinion discussed the salient facts and she gave a complete rationale for all conclusions presented.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion). 

Accordingly, the Board finds that the VA examiner's opinion that cannot disassociate the appellant's papillary renal cell carcinoma with his military service, to include his exposure to chemical dioxins, is probative and may be used to assist in the granting of service connection.  It is further added that two VA doctors, not private physicians, have provided etiological opinions with respect to the appellant's cancer and his military service.  Specifically, the actual examiner and the seconding physician have, without hesitation or vacillation, written that the appellant's papillary renal cell carcinoma is related to the appellant's in-service chemical dioxin exposure and the duties he performed while on active duty.  These opinions are well-reasoned, detailed, and consistent with other evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  In view of the foregoing, the Board finds that the evidence is, at least, in equipoise.  

When, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); see also 38 C.F.R. § 3.102 (2011).  In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  The Court pointed out in Gilbert that under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the veteran prevails.  Because the evidence is in equipoise, and since the appellant is supposed to be afforded the benefit-of-the-doubt, the Board concludes that service connection should be granted for papillary renal cell carcinoma, status post partial nephrectomy of the left kidney, is granted. 


ORDER

Entitlement to service connection for papillary renal cell carcinoma, status post partial nephrectomy of the left kidney, to include as being secondary to chemical dioxin exposure, is granted.  


REMAND

The other issue on appeal is entitlement to service connection for hypertension, to include as being secondary to herbicide exposure.  In the separate action that is also being issued by the Board, the appellant has also sought service connection for coronary artery disease, to include as being secondary to posttraumatic stress disorder (PTSD).  Over the course of this appeal, the appellant has voiced many theories of entitlement to service connection for a cardiac disorder, hypertension, ischemic heart disease, coronary heart disease, etcetera.  He has averred that the conditions began in or were caused by service.  

Alternatively, he has maintained that they were secondary to his exposure to chemical dioxins or secondary to his service-connected PTSD.  It has also been insinuated by the appellant that his service-connected psychiatric disorder has adversely affected any cardiac disorder from which he may now suffer therefrom.  That is, he has stated that when he more anxious or depressed, these symptoms and manifestations affect his cardiac disorder.  In essence, he has argued that when aggravation of his nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too should be service connected.

Although the appellant has undergone miscellaneous medical examinations with respect to his heart since 2004, a review of the medical data obtained as a result of those examinations indicates a medical examiner has never gone through the complete medical file and provided comprehensive answers or comments to the various theories of entitlement to appellant has presented.  

The Board believes that further action on this matter should be deferred until the AMC/RO has an opportunity to address these assertions.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam) (finding that where a service member's claim "identifies PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed" by the evidence of record).  See also Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, because this matter is basically inextricably intertwined with the other action that is being adjudicated by the Board, the interests of judicial economy and avoidance of piecemeal litigation require that action on the matter be deferred and further development occurs.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (to the effect that where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together).  As such, the claim of entitlement to service connection for hypertension, to include as being secondary to herbicide exposure, is returned to the RO/AMC for additional action and development.

Hence, to ensure that the VA has met its duty to assist the appellant in developing the facts pertinent to her claim, in accordance with the VCAA, and to ensure full compliance with due process requirements, this case must be REMANDED to the RO/AMC for the further development of evidence.

1.  The RO/AMC should review the record and ensure compliance with all notice and assistance requirements set forth in the VCAA and subsequent interpretive authority.  The RO/AMC should ensure that the appellant is notified as to how he can prevail on his claim based on a claim for direct service connection, secondary service connection, and for aggravation.  Copies of any correspondence forwarded to the appellant should be included in the claims folder for review. 

2.  The RO/AMC should contact the appellant and ask that he identify all sources of medical treatment for his cardiac disabilities since January 2010, and any other relevant treatment records prior to that date that are not already of record, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any private treatment records are not successful, the RO/AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2011).  

3.  The RO/AMC should arrange for the appellant to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any cardiac disability found to be present.  If possible, it is requested that the examination be performed by a medical doctor.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  

The examiner should comment on the following:

a.  Since January 1, 2004, has the appellant suffered from hypertension, ischemic heart disease, coronary artery disease, or any other disability, disease, or disorder of the heart?  If so, which disability has he suffered therefrom?

b.  What is the etiology of each of the cardiac disorders from which the appellant now suffers?

c.  The examiner is requested to state whether it is at least as likely as not that any of the appellant's cardiac disorders or disorder are/is related to any in-service disease or injury or the appellant's military service in general or to a service-connected disability.  

d.  The examiner is requested to state whether it is at least as likely as not that any cardiac disability or disorder was caused by or the result of the appellant's exposure to chemical dioxins while he was on active duty?

e.  The examiner should provide an opinion as to whether any found heart disability has been aggravated (i.e., permanently worsened) beyond its natural progression by the appellant's service-connected posttraumatic stress disorder.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood). 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the condition at issue, such testing or examination is to be accomplished prior to completion of the examination report. 

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause of the appellant's cardiac disorder(s) cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

As stated, the medical examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  In the doctor's report, the examiner must specifically discuss the appellant's contentions.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  

Additionally, if the examiner concludes that the appellant's found cardiac disabilities, disorders, and/or diseases is not service-related or secondary to a service-connected disability or aggravated by a service-connected disorder, the examiner must explain in detail the reasoning behind this determination. 

The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims folder for review. 

4.  The RO/AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998). 

5.  Thereafter, the RO/AMC should readjudicate the claim that is now on appeal after taking any other development action that is deemed warranted.  If the benefits sought on appeal remain denied, the appellant and the appellant's representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order. 

The Board intimates no opinion as to the ultimate outcome of this case.  The claimant need take no action unless otherwise notified.  The purpose of the examination requested in this remand is to obtain information and evidence, which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to attend the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


